UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1072




In re:   DAVID WILLIS,



                 Petitioner.




                  On Petition for a Writ of Mandamus.
             (3:07-cr-00277-RJC-DCK-1; 3:11-cv-00332-RJC)


Submitted:    March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David   Willis     petitions    for    a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2011) motion.              He seeks an order

from this court directing the district court to act.               Our review

of the district court’s docket reveals that the district court

denied the motion on January 23, 2012.           Accordingly, because the

district court has recently decided Willis’ case, we deny the

mandamus   petition   as    moot.   We    dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                             PETITION DENIED




                                    2